Exhibit 10.2

LETTER AGREEMENT BY AND BETWEEN

THE COMPANY AND G. CHRISTOPHER COLVILLE

May 3, 2013

G. Christopher Colville

5906 Masters Drive

Houston, TX 77069

Re: Offer Letter

Dear Chris:

This letter memorializes and confirms the offer by Signature Group Holdings,
Inc., a Nevada corporation (the “Company”), to you to serve as the Company’s
interim Chief Executive Officer effective beginning on April 12, 2013 (the
“Commencement Date”). As the Chief Executive Officer, you will report directly
to the Company’s Board of Directors (the “Board”) and shall have such duties and
responsibilities as designated by the Board from time to time.

1. Compensation. In consideration of your willingness to serve on an interim
basis as the Company’s Chief Executive Officer, your Board compensation will be
increased by $25,000 per month, payable in cash. This letter shall continue to
be in effect unless terminated in writing by either the Board or you.

Provided that you are still serving as the Company’s Chief Executive Officer on
the sixth month anniversary of the Commencement Date, you shall be paid a bonus
of $30,000, payable in cash. You may also be eligible to receive a discretionary
bonus at the sole and absolute discretion of the Governance, Nominating and
Compensation Committee.

Since you will be providing such services as a delegated responsibility in
connection with your Board position, you will remain an independent contractor
during said interim period. Unless and until a mutually acceptable longer term
arrangement is agreed upon in writing, you will not be eligible to participate
in the Company’s employee benefit plans (except as specifically set forth
herein). Notwithstanding the foregoing, the Company shall deduct and withhold
from the compensation payable to you hereunder any and all applicable federal,
state and local income and employment withholding taxes and other amounts, but
only to the extent such taxes or other amounts are required to be deducted or
withheld by the Company under applicable law.

2. Restricted Stock. In connection with your agreement to take on the additional
duties of the Chief Executive Officer, the Company will issue to you 250,000
shares (the “Shares”) of restricted Common Stock under the Company’s 2006
Performance Incentive Plan (the “Plan”), pursuant to that certain Restricted
Stock Agreement between you and the Company dated May 3, 2013 (the “Restricted
Stock Agreement”). Notwithstanding anything to the contrary in the Restricted
Stock Agreement, in the event that you are not re-elected to the Company’s Board
of Directors for any reason at the 2013 Annual Meeting of Stockholders (or any
adjournment or postponement thereof), the Shares shall immediately accelerate in
full and any repurchase right of the Company for any unvested Shares under the
Restricted Stock Agreement shall lapse with respect to such unvested Shares.
Except as set forth herein, the Shares shall continue to be subject to the terms
and conditions of the Plan and the Restricted Stock Agreement.

3. Expense Reimbursement. You shall also be entitled, in accordance with the
reimbursement policies in effect from time to time, to receive reimbursement
from the Company for reasonable business expenses incurred by you in the
performance of your duties hereunder (including but not limited to all
reasonable travel expenses incurred in connection with Company business),
provided that you furnish the Company with vouchers, receipts and other details
of such expenses in the form required by the Company sufficient to substantiate
a deduction for such business expenses under all applicable rules and
regulations offederal and state taxing authorities.

4. At-Will Engagement. Please be advised that your position as the interim Chief
Executive Officer with the Company is “at-will.” This means that it is not for
any specified period of time and can be terminated by you or by the Board at any
time, with or without advance notice, and for any or no particular reason or
cause; provided however, that should the Board exercise its right of
termination, without regard to the reasons therefor, prior to the six-month
anniversary of the Commencement Date, you shall continue to receive the $25,000
monthly payment, as liquidated damages, for such periods as contemplated to have
been paid pursuant to Section I above.

5. Section 409A—Pavment Timing Issues. Notwithstanding anything to the contrary
in this letter, to the extent any portion of the amounts payable to you pursuant
to this letter is deemed to constitute deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as may be amended from time to time
(“Section 409A”), you agree that any payments or benefits to which



--------------------------------------------------------------------------------

you may become entitled under this letter that are subject to Section 409A shall
be delayed to the extent necessary to avoid a prohibited distribution under
Section 409A, and such payments or benefits shall be paid or distributed to you
(or your estate) during the thirty (30) day period commencing on the earlier of
(i) the first day of the seventh month following your “separation from service”
as defined under Section 409A; or (ii) the date of your death. Upon the
expiration of the applicable period of delay under this Section 5, all payments
deferred pursuant to this Section will be paid or distributed to you (or your
estate) in a lump sum payment. The remaining payments (if any) to which you are
entitled under this letter will be paid as they become due and payable
hereunder. In no event will you have any control over the payment dates of the
amounts payable to you under this letter

6. Entire Agreement; Amendment. This letter, together with the documents
expressly referenced in this Jetter, shall constitute the entire agreement and
understanding of the Company and you with respect to the terms and conditions of
your engagement as the Company’s Chief Executive Officer and supersedes all
prior and contemporaneous written or verbal agreements and understandings
between you and the Company relating to such subject matter. This letter may
only be amended by written instrument signed by you and an authorized officer of
the Company.

7. Governing Law. The provisions of this letter will be construed and
interpreted under the laws of the State of Nevada. If any provision of this
letter as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this letter , or the enforceability or invalidity of this letter as
a whole. Should any provision of this letter become or be deemed invalid,
illegal or unenforceable in any jurisdiction by reason of the scope, extent or
duration of its coverage, then such provision shall be deemed amended to the
extent necessary to conform to applicable law so as to be valid and enforceable
or, if such provision cannot be so amended without materially altering the
intention of the parties, then such provision will be stricken and the remainder
of this letter shall continue in full force and effect.

Upon your acceptance of this offer, please acknowledge your agreement to the
tenns set forth in this letter by signing in the designated space below. A copy
of this letter is enclosed for your records. This letter may be executed in more
than one counterpart, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.

If you have any questions regarding this letter, please do not hesitate to call
me.

 

Sincerely, /s/ Chris Manderson Chris Manderson Executive Vice President and
General Counsel

 

 

 

I accept and agree to be bound by the terms and conditions of this letter.

 

       /s/ G. Christopher Colville                    Date:  
May 3, 2013               